DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/29/2021 has been entered. Applicant’s amendment has overcome the 112 rejection set forth in the non-final office action mailed 9/29/2020. Claims 1-12 and 14-16 remain pending in this application.
Claim Objections
Claim 1 objected to because of the following informalities:  In line 11: “an mouth port” should be corrected to --a mouth port--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245).
Regarding claim 1, Kotnik teaches a system for managing inhalant devices (abstract), comprising: 
a personal, portable nebulizer or vaporization device (Fig. 1, nebulizer 12) with an atomization chamber (fig. 1, atomizer 32; see paragraph 12)5 and an ampoule holding chamber (Fig. 1, 30), said ampoule holding chamber configured to hold a substance-containing ampoule (see paragraph 12, container holds liquid to be atomized);
a plurality of ampoules, each ampoule containing a substance comprising therapeutic, formulations (see paragraph 2, method is related to atomizing medicinal liquid; see paragraph 13; the barcode on the container identifies the liquid inside, meaning there are a plurality of ampoules with different substances); 
a scanner-readable code printed on each ampoule, wherein said code contains 10 information about the contained substance (Fig. 1, 36);
a scanner adapted to read the scanner-readable code (Fig. 1, 40); and 
a mobile computing device with a microprocessor (Fig. 1, 16) and a wireless communications chip (Fig. 1, 14); wherein the microprocessor is programmed to: 
store data about an individual user, said data comprising identification15 data and health data (see paragraph 20, controller has a database of user’s identity and information on nebulizer dosing for that patient);

determine information about the substance contained in the inserted 20 ampoule from the received code (Fig. 2, 70; see paragraph 27);
receive in real time, via wireless communications from the personal nebulizer or vaporization device, use information about the individual user's use of the substance contained in the inserted ampoule in conjunction with thePage 29 of 33 personal nebulizer or vaporization device, wherein said use information includes duration of use and quantity of substance used (fig. 4, 84; see paragraph 34-35); and
update the individual user's health data with the use information and substance information (Fig. 4, 86; see paragraph 35).
Kotnik does not teach at least one breath analysis device, independent of the portable nebulizers or vaporization device, with a main body containing a detection chamber, an mouth port through which a user inhales and exhales, an inhale port adapted to allow the inflow of air during user inhalation, an exhale port to direct the flow of air during user inhalation to said detection chamber, and one or more transducers or sensors disposed in or in proximity to the detection chamber.
However, Shin teaches an analogous system for managing inhalation devices (see abstract, Shin teaches a system for monitoring compliance with inhalation devices) wherein an atomizing device is incorporated into a breath analysis system comprising a breath analysis 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Kotnik to incorporate a breath analysis device, as taught by Shin, for the purpose of measuring compliance and effectiveness of the treatment.  
Kotnik, as modified by Shin, is silent on the breath analysis device comprising a main body containing a detection chamber, an mouth port through which a user inhales and exhales, an inhale port adapted to allow the inflow of air during user inhalation, an exhale port to direct the flow of air during user inhalation to said detection chamber, and one or more transducers or sensors disposed in or in proximity to the detection chamber.
However, Star teaches an analogous inhalation system comprising an atomizer and breath analysis device (see abstract and Fig. 12) wherein the breath analysis device comprises a main body containing a detection chamber (see Fig. 11B and paragraphs 85-86; inherent chamber within sensor 100 for measuring gas component concentration within the flow path between connectors 410), a mouth port through which a user inhales and exhales (see fig. 11B and paragraph 87), an inhale port adapted to allow the inflow of air during user inhalation (fig. 11B; paragraph 86), an exhale port to direct the flow of air during user inhalation to said detection chamber (see fig. 11B and paragraph 86), and one or more transducers or sensors disposed in or in proximity to the detection chamber (fig. 11B; see paragraph 86).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the system of Kotnik and Shin to use the 
Regarding claim 2, Kotnik further teaches wherein one or more of said plurality of ampoules comprises an RFID chip (Fig. 1, 34), and the personal nebulizer or vaporization device comprises an RFID reader (Fig. 1, 38).
Regarding claim 3, Kotnik further teaches wherein the scanner is contained in the personal nebulizer or vaporization device (Fig. 1, 40 located in nebulizer 12 which vaporizes the liquid).
Regarding claim 11, Kotnik further teaches the personal nebulizer or vaporization device further comprising a wireless communications chip (Fig. 1, 44; see paragraph 18, RF transceiver used to transmit signals wirelessly to remote device).
Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further in view of Smith et al. (US PGPub 2003/0140921).
Regarding claim 7, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach wherein said atomization chamber comprises one or more piezoelectric transducers or atomizers configured to vaporize or atomize the substance with sonic or ultrasonic energy.
However, Smith teaches an analogous method of controlling a inhalant device based on an identified nebule (see abstract) with an atomization chamber (Fig. 1, aerosol generator 22 having an atomization chamber; see paragraph 59) wherein said atomization chamber 
Kotnik teaches a method for controlling an amount of liquid to be atomized by a nebulizer according to the type of liquid inserted therein (see paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Kotnik to use a piezoelectric type atomizer, as taught by Smith, for the purpose of controlling the starting and stopping of aerosol generation on the level of accuracy of microseconds, providing accurate dosing (see Smith paragraph 83).
Regarding claim 15, Kotnik, as modified by Smith, further teaches said at least one breath analysis device further comprising a wireless communications chip (see Kotnik Fig. 1, 44; see paragraph 18, Kotnik teaches the nebulizer device has an RF transceiver used to transmit signals wirelessly to remote device; as modified by Smith, the breath analysis device is part of the nebulizer and it would be obvious to use the same chip to transmit signals to reduce the number of parts needed).
Regarding claim 16, Kotnik, as modified by Smith, further teaches wherein the mobile computing device, the personal nebulizer or vaporization device, and the at least one breath analysis device intercommunicate using Bluetooth wireless communications (see Kotnik Fig. 1, 44; see paragraph 18, Kotnik teaches the nebulizer device has an RF transceiver used to transmit signals wirelessly to remote device; as modified by Smith, the breath analysis device is part of the nebulizer and it would be obvious to use the same chip to transmit signals between the devices to reduce the number of parts needed).
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further in view of Bowen et al. (US PGPub 2018/0043114).
Regarding claim 4, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach wherein the microprocessor is further programmed to: determine a health-related recommendation for the individual user.
However, Bowen teaches an analogous method and device for atomizing a liquid (see abstract) wherein the microprocessor is further programmed to: determine a health-related recommendation for the individual user (see paragraph 208, Bowen teaches recommending a cartridge type to a user).
Kotnik teaches an improved method of nebulizing a liquid using internal logic in the device that identifies the type of liquid inserted (see paragraph 2). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Kotnik with a user recommendation as taught by Bowen, for the purpose of improving the user’s experience and help them decide what cartridge to use since the device is capable of atomizing many types of liquids.
Regarding claim 5, Kotnik, as modified by Bowen, further teaches wherein the health-related recommendation comprises a recommendation for a substance or substances to be used in the personal nebulizer or vaporization device (see paragraph 208, Bowen teaches recommending a cartridge type to a user).
Regarding claim 6, Kotnik, as modified by Bowen, further teaches wherein the microprocessor is further programmed to: display the health-related recommendation for the individual user on the mobile communication device (see paragraph 208, Bowen teaches recommending a cartridge type to a user; see Fig. 16c showing mobile device with user interface).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further in view of Ivri et al. (US 6,085,740).
Regarding claim 8, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach the personal nebulizer or vaporization device further comprising: at least one mouthpiece with an orifice; and a conduit extending between the atomization chamber and the orifice.
However, Ivri teaches an analogous method and apparatus for nebulizing liquids (see abstract) wherein the nebulizer (Fig. 17, 206) comprises at least one mouthpiece with an orifice (Fig. 17, 212) and a conduit extending between the atomization chamber and the orifice (Fig. 1, conduit 214 extends between atomization chamber 216 and mouthpiece 212).
Kotnik teaches a method of controlling a nebulizer, but is silent on the mouthpiece structure of the nebulizer. It would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Kotnik to have a nebulizer with the structure as taught by Ivri as nebulizers are known in the art and a mouthpiece and 
Regarding claim 9, Kotnik, as modified by Ivri, further teaches wherein the at least one mouthpiece is removably attached to the main body (see Fig. 17, mouthpiece 212 is removable; see Ivri col. 17, lines 13-14).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further in view of Shin et al. (US PGPub 2013/0167854).
Regarding claim 10, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach wherein the personal nebulizer or vaporization device further comprises a plurality of internal ultraviolet light sources configured to provide ultraviolet light inside the atomization chamber or conduit, or both.
However, Shin teaches an analogous vaporization device (see paragraph 2) wherein the device comprises an ultraviolet light source configured to provide ultraviolet light inside the atomization chamber (see Fig. 1, 6; see paragraph 60).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Kotnik with an ultraviolet light source as taught by Shin, for the purpose of sterilizing the inside of the device (see paragraph 1 of Shin). Shin does not teach a plurality of light sources, however, it would have been obvious to one skilled in the art to provide more than one light source to ensure the UV light reaches and sterilizes all parts of the device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further in view of Patton et al. (US PGPub 2013/0269694).
Regarding claim 12, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach wherein the nebulizer or vaporization device further comprises one or more communication ports.
However, Patton teaches an analogous inhaler controlled by a mobile device (see abstract) wherein the nebulizer or vaporization device further comprises one or more communication ports (see paragraph 27, inhaler may have usb or other cable interfaces).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the nebulizer of Kotnik with a communication port as taught by Patton, for the purpose of providing a physical communication connection to provide a more reliable way of transmitting data.
Claim 14 in view of Shin et al. (US PGPub 2015/0330964) and further in view of Star et al. (US PGPub 2010/0282245) as applied to claim 1 above, and further is rejected under 35 U.S.C. 103 as being unpatentable over Kotnik et al. (US PGPub 2008/0110452) in view of Smith et al. (US PGPub 2003/0140921) as applied to claim 13 above, and further in view of Patton et al. (US PGPub 2013/0269694).
Regarding claim 14, Kotnik teaches all previous elements of the claim as stated above. Kotnik does not teach a cable adapted to attach the at least one breath analysis device to the mobile computing device.
However, Patton teaches an analogous inhaler controlled by a mobile device (see abstract) wherein a cable is adapted to attach the inhaler device to the mobile computing device.
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the nebulizer of Kotnik to have a cable connection, as taught by Patton, to connect the breath analysis device to the mobile computing device for the purpose of providing a physical communication connection to provide a more reliable way of transmitting data.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. Applicant argues that Kotnik does not teach the limitations directed toward “a breath analysis device, independent of the portable nebulizers or vaporization device” as recited in claim 1. Kotnik does not teach this limitation and Smith was previously used to reject claim 13 which recited similar limitations. However, Shin and Star have been used to teach the breath analysis device. This rejection is necessitated by amendment toward the breath analysis device being separate from the nebulizer or vaporization device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/S.G./Examiner, Art Unit 3785 

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799